Case: 1:21-cv-00277-SO Doc #: 1-1 Filed: 02/02/21 1 of 35. PagelD #: 5

 

NAILAH K. BYRD

CUYAHOGA COUNTY CLERK OF COURTS
1200 Ontario Street
Cleveland, Ohio 44113

Court of Common Pleas

New Case Electronically Filed: COMPLAINT
January 5, 2021 09:21

By: MATT RAMBO 0079092

Confirmation Nbr. 2148578

ANTHONY BERRY, ET AL CV 21 942548

VS.
Judge: NANCY MARGARET RUSSO
LOWES HOME CENTERS, LLC, ET AL

Pages Filed: 11

Electronically Filed 01/05/2021 09:21 / / CV 21 942548 / Confirmation Nbr. 2148578 / CLDLJ i

 

EXHIBIT

A
Case: 1:21-cv-00277-SO Doc #: 1-1 Filed: 02/02/21 2 of 35. PagelD #: 6

IN THE COURT OF COMMON PLEAS
CUYAHOGA COUNTY, OHIO

ANTHONY AND BARBARA BERRY CASE NO,
1001 Selwyn Road
Cleveland Heights, Ohio 44112
JUDGE
Plaintiff,
V. COMPLAINT

LOWE’S HOME CENTERS, LLC
1000 Lowe’s Boulevard
Mooresville, North Carolina 28117

(WITH JURY DEMAND ENDORSED
HEREON)

Also Serve Statutory Agent:
Corporation Service Company
50 West Broad Street, Suite 1330
Columbus, Ohio 43215

and

SERVICE EXPERTS HEATING AND AIR
CONDITIONING LLC

2140 Lake Park Boulevard

Richardson, Texas 75080

Also Serve:

Service Experts Heating & Air Conditioning
25975 Emery Road, Suite E

Warrensville, Heights, Ohio 44128

Nee Nee ee Nee ee ee” ee” ee” ee” ee” ee ee ee ee Ne” Se ee Se Se ee ee ee es Se ee

i. Plaintiffs Anthony and Barbara Berry (“Plaintiffs”) bring this action for
violations of Ohio’s Home Solicitation Sales Act (the “HSSA”) and Consumer Sales Practices
Act (““CSPA”) against Service Experts Heating & Air Conditioning LLC (‘Service Experts’)
and Lowe’s Home Centers, LLC (“Lowe’s”) and for fraud in the inducement against Service
Experts arising out of an alleged ten-year lease agreement for a home furnace (the

“Agrecment’”),

Electronically Filed 01/05/2021 09:21 / / CV 21 942548 / Confirmation Nbr. 2148578 / CLDLJ
Case: 1:21-cv-00277-SO Doc #: 1-1 Filed: 02/02/21 3 of 35. PagelD #: 7

PARTIES, JURISDICTION AND VENUE

a Plaintiffs Anthony and Barbara Berry are married individuals in their seventies
residing at 1001 Selwyn Road, Cleveland Heights, Ohio in Cuyahoga County.

Bp Lowe’s Home Centers, LLC is a foreign corporation headquartered in
Mooresville, North Carolina that operates home improvement retail stores around the country,
including in Cuyahoga County, Ohio.

4, Service Experts Heating & Air Conditioning LLC is a foreign corporation
headquartered in Richardson, Texas that operates HVAC installation and repair shops around
the country, including in Cuyahoga County, Ohio.

5. Jurisdiction and venue are proper in this court because Plaintiffs reside in
Cuyahoga County, Ohio and both Lowe’s and Service Experts conducted the activity that
gives rise to Plaintiffs’ claims for relief in Cuyahoga County, Ohio.

STATEMENT OF FACTS

6, In late December 2019, Plaintiffs began to have issues with the furnace in their
home at 1001 Selwyn Road, Cleveland Heights, Ohio.

7. On or about December 28, 2019, Plaintiffs visited the Lowe’s Home
Improvement store located at 24500 Miles Road, Bedford Heights, Ohio to inquire about
repair services for their furnace, Plaintiffs had prior dealings with the service department at
this particular Lowe’s store. Plaintiffs and the employees of the Lowe’s arranged for a
technician to report to Plaintiff’s home to inspect their furnace and advise them as to needed

repairs. Plaintiffs were nol advised as to who would be visiting their home.

Electronically Filed 01/05/2021 09:21 / / CV 21 942548 / Confirmation Nbr. 2148578 / CLDLJ
2
Case: 1:21-cv-00277-SO Doc #: 1-1 Filed: 02/02/21 4 of 35. PagelD #: 8

8, On January 3, 2020, an employce from Service Experts reported to Plaintiffs’
home and inspected the furnace. The Service Experts employee informed Plaintiffs that they
needed a new blower motor for their furnace and that to repair and install the new motor
would cost approximately $900.

9. Plaintiff Anthony Berry responded to the Service Experts employee that he
“might as well buy a new one” if the repair was going to be that expensive. The employee
informed Plaintiffs that Service Experts would be happy to sell them a new furnace and
presented them with three different models to review: “low, medium, and high” priced
options.

10. After reviewing their options, Plaintiffs decided to purchase the “medium”
priced Lennox model SL280UH090V36B furnace. The Service Experts employee then
retired to his Service Experts vehicle to prepare the purchase contract and arrange for
installation of the furnace. Plaintiffs were ultimately presented with an Agreement wherein
the purchase price of the furnace they chose was listed as $6,784. Plaintiffs thought this price
was high but were in a difficult position and needed a furnace, so they agreed to the
installation. A copy of the Agreement is attached hereto as Exhibit A.

11, Service Experts completely the installation of the furnace on January 6, 2020.
See Certificate of Installation attached hereto as Exhibit B.

12, After approximately forty-five (45) days, Plaintiffs had not received a bill or
invoice for the furnace. Plaintiff Anthony Berry again visited the Miles Road Lowe’s store to
inquire about paying for the furnace. A Lowe’s employee said that it would take a little

longer to arrive.

Electronically Filed 01/05/2021 09:21 / / CV 21 942548 / Confirmation Nbr. 2148578 / CLDLJ
3
Case: 1:21-cv-00277-SO Doc #: 1-1 Filed: 02/02/21 5 of 35. PagelD #: 9

13, When a bill did arrive from Service Experts, Plaintiffs noticed that it was for
only $110.50 and were confused as to why the amount was so low. They had expected to be
billed for the entire price of the furnace. Upon closer review of the Agreement, Plaintiffs
discovered that they had not actually purchased the furnace but had instead been tricked into
leasing the furnace for ten years at $110.50 per month. The total price Plaintiffs would pay
for the furnace was $13,260,

14. Plaintiffs were shocked and outraged. The lease option, what Service Experts
describes as the “Advantage Program,” was never explained to Plaintiffs. Plaintiffs expressly
wanted to purchase the furnace, not lease, and would not have agreed to such a ridiculous and
costly arrangement.

CLAIM ONE
Violations of the Ohio Home Solicitation Sales Act and Ohio Consumer Sales Practices

Act by Service Experts

15. Plaintiff restates and reasserts all of the allegations contained in Paragraphs 1-
14 above as if fully rewritten herein.

16, Plaintiffs are “buyers” as defined by R.C. 1345,21(D).

17. Service Experts is a “seller” as defined by R.C. 1345.21(C).

18. Pursuant to R.C. 1345.21(B) “sale” includes a lease for the purposes of R.C.
1345.21 — 1345.28. The transaction that resulted in Plaintiffs signing an Agreement
pertaining the furnace is a “home solicitation sale” as defined by R.C. 1345,21(A).

19, Pursuant to R.C. 1345.23(B)(1) the Agreement presented to Plaintiffs by
Service Experts is required to contain the following statement, in bold-face type and in

immediate proximity to Plaintiffs’ signature: ““You, the buyer, may cancel this transaction al

Electronically Filed 01/05/2021 09:21 / / CV 21 942548 / Confirmation Nbr. 2148578 / CLDLJ
4
Case: 1:21-cv-00277-SO Doc #: 1-1 Filed: 02/02/21 6 of 35. PagelD #: 10

any time prior to midnight of the third business day after the dates of this transaction, sce the
attached notice of cancellation for an explanation of this right.”

20. The Agreement presented to Plaintiffs, as shown in Exhibit A does not contain
the statement required by R.C. 1345.23(B)(1).

21. — Pursuant to R.C. 1345.21(B)(2) a form captioned “notice of cancellation” is
required to be “‘attached to the contract signed by the buyer and be easily detachable” and
contain information and statements regarding cancellation of the contract.

22. The Agreement presented to Plaintiffs did not contain a “notice of
cancellation” as required by R.C, 1345.21(B)(2).

23, Pursuant to R.C, 1345,21(D)(), no seller shall “fail to inform each buyer
orally, at the time of signing the contract for the goods or service, of the buyer’s right to
cancel.”

24, Service Experts failed to inform Plaintiffs orally of their right to cancel.

25. Pursuant to R.C. 1345.28 “failure to comply with sections 1345.21 to 1345.27
of the Revised Code constitutes a deceptive act or practice in connection with a consumer
transaction in violation of section 1345.02 of the Revised Code.”

26. Service Experts has failed to comply with R.C. 1345,21(B)(1) and (B)(2).

27 Service Experts failure to comply with R.C, 1345(B)(1) and (B)(2) constitutes
a deceptive act or practice pursuant to R.C, 1345.02.

28. Pursuant to R.C. 1345.03, Service Experts’ failure to comply with R.C.

1345(B)(1) and (B)(2) constitute an unconscionable act.

Electronically Filed 01/05/2021 09:21 / / CV 21 942548 / Confirmation Nbr. 2148578 / CLDLJ
5
Case: 1:21-cv-00277-SO Doc #: 1-1 Filed: 02/02/21 7 of 35. PagelD #: 11

29. Pursuant to R.C. 1345.09, Plaintiffs arc entitled to rescind the Agreement,
economic damages and noneconomic damages, and an award of reasonable attorney’s fees
against Service Experts.

CLAIM TWO
Fraud in the Inducement by Service Experts

30. Plaintiff restates and reasserts all of the allegations contained in Paragraphs 1-
29 above as if fully rewritten herein.

31. Plaintiffs were induced by Service Experts to enter into the Agreement
regarding the furnace through fraud and/or misrepresentation.

32. Service Experts misrepresented the terms and context of the Agreement.

33. Service Experts misrepresentations regarding the Agreement were material,
specifically that Plaintiffs were entering into a contract to purchase a furnace, when in fact it
is a contract to lease a furnace.

34, Plaintiffs relied upon the material misrepresentations made by Service Experts
to their detriment. Specifically, the Plaintiffs were induced to enter into a contract wherein
they would ultimately pay nearly double the original price for an already overpriced furnace
that they would not even own at the end of the term of the lease.

35. Plaintiffs are entitled to damages, including punitive damages and attorney’s
fees as a result of Service Experts’ fraudulent inducement to enter into the Agreement.

CLAIM THREE
Violations of the Ohio Home Solicitation Sales Act and Ohio Consumer Sales Practices
Act by Lowe’s
36. Plaintiffs restate and reassert all the allegations contained in Paragraphs 1-35

above as if fully rewritten herein.

37. Plaintiffs are “consumers” as defined by R.C. 1345.01.

Electronically Filed 01/05/2021 09:21 / / CV 21 942548 / Confirmation Nbr. 2148578 / CLDLJ

6
Case: 1:21-cv-00277-SO Doc #: 1-1 Filed: 02/02/21 8 of 35. PagelD #: 12

38. Lowe’s is a “supplicr” as defined by R.C. 1345.01.

39. Plaintiffs entered into the Agreement with Service Experts as a result of
Lowe’s referring Plaintiffs’ business to Service Experts. For all intents and purposes,
Plaintiffs were dealing with both Lowe’s and Service Experts.

40. Service Experts committed violations of the Ohio Home Solicitation Sales Act
and the Ohio Consumer Sales Practices Act as set forth above.

41. Lowe’s is liable for violations of the Ohio Consumer Sales Practices Act due to
its relationship with Service Experts and Service Experts actions in relation to Plaintiffs.

42, Pursuant to R.C. 1345.09, Plaintiffs are entitled to economic damages and
noneconomic damages and an award of reasonable attorney’s fees against Lowe’s.

CLAIM FOUR
Negligence by Lowe’s

43, Plaintiffs restate and reassert all the allegation in Paragraphs 1-42 above as
fully rewritten herein.

44, Lowe’s owed a duty to Plaintiffs to ensure that the contractors it sent to their
home had skill and knowledge to properly service their furnace and not violate Ohio’s Home
Solicitation Sales Act and Consumer Sales Practices Act.

45.  Lowe’s breached the duty owed to Plaintiffs by negligently providing a
contractor it knew or should have know employed practices that violated Ohio’s Home
Solicitation Sales Act and Consumer Sales Practices Act.

46.  Asaresult of Lowe’s breach of the duty owed to Plaintiffs, Plaintiffs were
damaged.

WHEREFORE, Plaintiff prays for rclicf as follows:

Electronically Filed 01/05/2021 09:21 / / CV 21 942548 / Confirmation Nbr. 2148578 / CLDLJ
7
Case: 1:21-cv-00277-SO Doc #: 1-1 Filed: 02/02/21 9 of 35. PagelD #: 13

A. With respect to Claim One, rescission of the Agreement and a judgment against
Service Experts in excess of $25,000, plus reasonable attorney’s fees.
B. With respect to Claim Two, a judgment against Service Experts in excess of $25,000,
plus reasonable attorney’s fees.
C. With respect to Claim Three, a judgment against Lowe’s in excess of $25,000 plus
reasonable attorney’s fees.
D, With respect to Claim Four, a judgment against Lowes’s in excess of $25,000.
E. Any such other relief that the Court deems just and proper, including the costs of this
action.
Respectfully submitted,
/s/ Matthew C. Rambo
Matthew C. Rambo (0079092)
matthew@freeburglaw.com
David A. Freeburg (0071054)
david@freeburglaw.com
Freeburg & Freeburg LLC
6690 Beta Drive, Suite 320
Mayfield Village, Ohio 44143

Telephone: (440)421-9181
Counsel for Plaintiffs

JURY DEMAND

Plaintiffs hereby request a trial by jury as to all claims presented.

/s/ Matthew C. Rambo
Matthew C, Rambo (0079092)

Electronically Filed 01/05/2021 09:21 / / CV 21 942548 / Confirmation Nbr. 2148578 / CLDLJ
8
Case: 1:21-cv-00277-SO Doc #: 1-1 Filed: 02/02/21 10 of 35. PagelD #: 14

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Service Exper ts 440.232.2600 ServiceExpertsCleveland.com
. : 25075 Emery Roac. Suite E
i HEATING, AIR CONDITIONING & Senate reeneuaene Warrensville Heights, OH 44128
PLUMBING ADVANTAGE PROGRAM AGREEMENT Ohio License &: 26672
(Sales Representative: |... Sales Rep. Telephone Number; CredH Approval Number: ‘
5 es : She © pf ok
Equipment Type: &) Heating O Air Conditioning OO Other {spectty) [ Bliling Email Address: © Opt Out of Chil
wel
Lessee and Home Owner | Mt Mrs be. First Name: Middte Narn: Tas! flame or Corporate Name:
Spouse cr Co-Hame Owmer| Mt Mie. Mis. First Name Mid¢le Name: at Hearne & Carpal Name:
Number, Street Name, Unit Number City: State: Zip Code: Tel/Fax ‘Number:
=i 3" 4 * . oh 7 \ 1 ‘ ' = : ‘ ! # ~ =
faling Address: (i diferent than inataillation actress) umber, Street Name, Unit Number | City: State: Zip Code: Ty umber:
: |
Equipment Replace: Total Installed ut (excl. taxes):
‘OGas QO OQ Electic ONA < a
Preferred delivery and Installation date (Delivery and installation on specified date if possible);
. : Monthy]
Equipment Quantity Manufacturer Model Number Loess Rata(s)
(excl. taxes)
1 \ <i js 5 2 eye oh vi \
2 = =
a,
4.
E —
\ /
FEDERAL CONSUMER LEASING AGT DISGLOSURES
‘a Lessor: SERVIGE EXPERTS ‘
Lessee and Home Owner(s): - At Ase 9 Lessee and Hame Owner(s) Malling Address: ;_...- » ot oey eae
Customer Emal Address: 2 ne. installation Address: hOB Sore OPE
Telephone Number iy Pe ane rig
A Description of Leased Hem(s): : k
, a Me Geer A ae
B, Amount Dus at Lease Signing or G, Monthly Lease Payments: O. Other Ghargas: | E. Total of Payments:
,' (Including tax on leane payments) (not part of your monthly Che amount you will have paid by th the
Totat $ WA Your First Monthly Lease Payment of: $_ 4s - Is due payment} end of the lease term): $4
date set forth on the Involce (customer will receive valioe of the Total: $0.00
exact due date al least 15 days in advance of the due date), followed by:
11 payments of $ ee a
12 payments of $§ 4. fit.
12 payments of $. ne
12 payments of $
12 payments of $ at
i payments ots
“Le 12 payments of $a
Exhibit A 12 payments of$_ se?
12 payments of § Sa
12 payments of $y at
ia due-on the date set forth on the Involce (custamer will receive notice
of the exact due date at teast 15 days in advanca of the due date).
The total amownt of manthly payments Is $5
F, Purchase Option at End af Lease Term: You do not have an option to purchase the leased | 6G. Other Important Tarms: See your Lease for additional information on early
property at the end of the lease term. termination, purchase options and maintenance respondbilities, warranties, late and
default charges, insurance, and.any secunty Interest. fc
Official Fees and Taxes: — The total amount you will pay for official fees, and taxes over the Terms of this Agreement, whether included with your monthly paymants or assessed
\ otherwise: $__} __. Note that the actual total of fees and taxes may be higher or lower depending on the taxc-rates in affect at the time a fee or tax is assessed, J

 

Exhibit A State-Specific Addendum: Ohio
4, NOTICE RELATING TO HOME IMPROVEMENT CONTRACTS: Because you are leasing the Equipment sel forth in lhis Agreement, it should not be
considered a home improvement contract under Ohio law. To the extent that it might nevertheless be so considered, we are providing you with certain informa-
fion required in connection with such contracts. By providing these notices, Service Experts does not admil that it is required to provide them or that this is a
home improvement contract under Ohio law.

 

 

1.1 CONTRACTOR INFORMATION: Name of Authorized Technician: ie a
Address: ¢} — \ ‘ r=
City: _ a i State: Zip: _1

 

Telephone: License Number:
4:2. RIGHT TO AN ESTIMATE: Ohio regulations orovide, among other Things, thet «pilor to the commencement of 2 "repalt or service,” contractors must
disclose in writing that consumers have a right to an estimate of the expected costs, In wriling or orally, and thal ‘he consumer may choose lo recelve “no
estimate.” The financial terms of this Agreement are disclosed on the first page, in writing, and Service Experts makes no oral estimates nor does Service
Experts permit consumers to waive the disclosures made In this hareartant
1.3 TIMEOF COMPLETION: Estimated Start Date:__. | Approximate Completion Date: + | i+
1.4 DISCLOSURE OF CANCELLATION RIGHTS: By signing this ExhIGWA, you acknowedge thal you were orally informed at the time of s:gning of your right to canoes.
| HAVE READ AND UNDERSTAND THIS EXHIBIT A

1

(
d * ' a rr
Property Home Owner : Date: :°__ Service Experts" ; Date it i" i

Property Co-Home Owner (if needed) Date
| HAVE READ AND UNDERSTAND THIS AGREEMENT, FEOEAAL CONSUMER LEASING ACT ere STATE SPECIFIC ADDENDUM, TERMS AND Oe PROVIDED ON
THIS AGREEMENT AND | GE THAT | HAVE FR MULTIPLE OPTIONS miGLUDH AN OPTION TO PURCHASE TH PMENT:

     
  

 

   
 

 

 

 

 

 

Lesses and Property Home Owner's Name (Print name as it appears on driver's license): a
Authorized Property Home Owner Signatura:’- —— os (1rave authorty to bind the Owner) Dates f  {¢ >
ElectropyrllynF wach Rafah adnblRired phic Rd 2EMRAdGanKiKgRatian Nbr. 2148578 / CLDLJ
Name as # appears on driver's license Signature Oate
\ Service Experts RSC Signature: - ~~ Date: il

 

 

© 2019 Senvice Experts, Service Experts Heating & Air Tanaitioning, and the Service Expers longa and design are registered imdemarks of Gorvito Experty LLG and wae undar loange by SE Canada inc
Electrobig F

Case: 1:21-cv-00277-SO Doc #: 1-1 Filed: 02/02/21 11 of 35. PagelD #: 15

TERMS AND CONDITIONS
caerbep sce i Ware F
6a : viel et

ii mt aca napa =a

   
     

    

 

mar ae ger TE eT Ean aot

ie a ae ae oS

       
 
  
 
   

       

 

 

eee ids
ous cane cone

  
 

 

 

 

 

     
   
 
 
  
 
   
 
 

ja tN eA aes Hebe ee

st eee he ene
: pags ee Beene Upeeee Bisel ase fe praccat
— irre plan Sie wpe pet on which

 

 

 

 

    

 

   
   
  

 

 
   
  
 

  

[oa a eck
5 GTN, EAH Ey RIN oy ie
fi ve) LER Hoan cee os
Lave b Abies Ava " arin di

    
  
 
 
  
  
 

 

 

 

 

 

 

  

ae

7 Be ewety a
poe od a oe a

“unadketon
ee ne ieee

= ol i a fi 2 i a ty
rd ae Lea Thee Baty
ais Vane

SERVICE EXPERTS ADVANTAGE PROGRAM AGREENENT - Early Termination Fee Schedul

  

    
   
   

  
 

 

 

 

 

 

 

 

 

Age of Equipment Early Jecmilvatios ration n Fite + Age of Equipment Early Yormingtion Fee +
Ot lets than 1 yr old 100% 8 to less than @ yr, old 74%
1 leas than 2 yr ot en 9 ty leas than 10 yr, old 6B%
2 Dies than 3 yr ok 06% 10 to lets than 14 yr. ole 61%
36 leas than 4 yr. od 92% 11 to less than 12 yr old 53%
4 tp less than $ yr. ofd Oh 12 toloss then 13 yt old” 4%
$10 Iwas than6 yr od 6% 13 toless than 14 yt old” yw
6 to lessthan7 yf okt Bs 14 to lesg than 15 yr oft 15%
7 to less Lhan B yf. od 19% 15 years ad and onwart* 5%
* this Is applicablo in Extension Months only
* The Eely Teimingtion Fee tor tes bared on Le of ern orgie “Total Inpeatled Cons*
ofthe qu pent All wenlicabin taste ees added ‘o the seater barra neaies Oey

 

Se
pe a DERE Fea H PUNT Res APRS cde IRS
sions Sats ae age es iy mae re techs

anerplanaton of

"i eat Ney 0 isa i Te ey antas oR meee erate eon eR

 

 

 

 
Case: 1:21-cv-00277-SO Doc #: 1-1 Filed: 02/02/21 12 of 35. PagelD #: 16

 

Service Experts

HEATING, AIR CONDITIONING &
i] PLUMBING

CERTIFICATE OF INSTALLATION

of Equipment documentation provided to customer Q.,, “explained PLUS™ Maintenance Agraement
@ Service stickers placed on all equipment a- “Explained comfort system controls and operation

As the installer of your home comfort system, | take great pride in my workmanship and have
done my very best to ensure that you will enjoy many years of trouble-free operation. This certificate
is your guarantee that the work has been completed in accordance with the agreement terms.

Finally, | would like to thank you for the privilege of installing your equipment, and | assure you
that even though the job is complete, we look forward to serving you in the future.

 

 

7 fr uf e

Installer Date

"a gtys anal

 

 

 

 

 

 

 

 

 

 

 

 

 

Date of Sale LJ )/ L4 i/ Lot ti Date of Delivery __| / | if [ } yy y

Dealer Number O CASH OVSA O MC O AMEX
(5,3,4,8,1,2, Popot tf f f fey ty oO pIse ©O sh O Check#

Print Name Exp, LL J / Lf | | 4

AcchL 1 i i ft 1 t i 1 i py yy y yy Auth Code | Exhibit B

 

 

 

Credit Plan L_i__1 J Balance Due$ LoL | | | Jet THANK YOU!
| 1/ 1CV 21 942548 / Confirmation Nbr. 2148578 / CLDLJ a

. Electronically Filed 01/05/2021 0
The work pe ormed has been comp eted fo my satisfaction. Branch 162

 

rn =n ty) i nO Ohio License #: 26672
Cas UL lie 1 howe yA Ne | iste © 2017 Service Experts LLC. Sarvice Experis and the Service
TUL Sood a Tite BS { Experta Heating & Air Conditioning fogo and design are

!
Customer Signature \ soe st Date T Fegisterod or common law bedamarks of Service Experts LLC,

~
SUMMONS IN A CRAIC CHONY COURT OP CORON PLEAS CUP EL cbtRTe5usAeF! CENTER

, i
CASE NO. SUMMONS NO.
CV21942548 | Dl CM 43347011

 

 

 

ANTHONY BERRY, ET AL
vs
LOWES HOME CENTERS, LLC, ET AL
LOWE'S HOME CENTERS, LLC

1000 LOWE'S BOULEVARD
MOORSEVILLE NC 28117

 

 

Said answer is required to be served on:

a

Plontiff's Attorney

 

MATT RAMBO
6690 BETA DRIVE, STE 320

MAYFIELD VILLAGE, OH 44143-0000

 

Case has heen assigned to Judge:

 

NANCY MARGARET RUSSO
Do not contact judge. Judge's name is given for
attorney's reference only.

 

 

CMSN130

 

PLAINTIFF

DEFENDANT

NAILAH K. BYRD
Clerk of the Court of Common Pleas

CLEVELAND, OHIO 44113
Rule 4 (B) Ohio

Rules of Civil
Procedure

SUMMONS

You have been named defendant in a sums
complaint (copy attached hereto) filed in Cuyahoga
County Court of Common Pleas, Cuyahoga County
Justice Center, Cleveland, Ohio 44113, by the
plaintiff named herein.

You are hereby summoned and required to answer
the complaint within 28 days after service of this
summons upon you, exclusive of the day of service,

Said answer is required to be served on Plaintiff's
Attorney (Address denoted by arrow at left.)

Your answer must also be filed with the court
within 3 days after service of said answer on
plaintiff's attorney.

If you fail to do so, judgment by default will be
rendered against you for the relief demanded in the
complaint.

 

 

DATE SENT
Jan 5, 2021 By
COMPLAINT FILED 01/05/2021

Deputy
SUMMONS IN A CPIM EON Y- COURT OPCOMMON PLEAS CU TKB GA COURT YI USHER CENTER

eee CLEVELAND, OHIO 44113
CASE NO. SUMMONS NO. |
CV21942548 D2 CM 43347012 Rule 4 (B) Ohio

Rules of Civil

 

 

 

 

 

Procedure
ANTHONY BERRY, ET AL PLAINTIFF
vs SUMMONS
LOWES HOME CENTERS, LLC, ET AL DEFENDANT
]

CORPORATION SERVICE COMPANY You have been named defendant in a sums
STATUTORY AGENT complaint (copy attached hereto) filed in Cuyahoga
50 WEST BROAD STREET County Court of Common Pleas, Cuyahoga County
COLUMBUS OH 43215 Justice Center, Cleveland, Ohio 44113, by the

plaintiff named herein.

 

You are hereby summoned and required to answer
the complaint within 28 days after service of this

 

Sald answer ts required to be served on: summons upon you, exclusive of the day of service,
Said answer is required to be served on Plaintiff's
Plantiff's Attorney Attorney (Address denoted by arrow at left.)
MATT RAMBO Your answer must also be filed with the court
6690 BETA DRIVE, STE 320 within 3 days after service of said answer on

plaintiff's attorney.
MAYFIELD VILLAGE, OH 44143-0000

If you fail to do so, judgment by default will be
rendered against you for the relief demanded in the
complaint.

Case has been assigned to Judge:

 

NANCY MARGARET RUSSO
Do not contact judge. Judge's name is given for
attorney's reference only.

NAILAH K. BYRD
Clerk of the Court. of Common Pleas

 

DATE SENT
Jan 5, 2021 By

 

Deputy

COMPLAINT FILED 01/05/2021

CMSN130
Case: 1:21-cv-00277-SO Doc #: 1-1 Filed: 02/02/21 15 of 35. PagelD #: 19

 

=) UNITED STATES _
Bed POSTAL SERVICE.

Date Produced: 01/18/2021
CERTIFIED MAIL SOLUTIONS INC. :
The following is the delivery information for Certified Mail™/RRE item number 9314 8001 1300 3543

9055 75. Our records indicate that this item was delivered on 01/11/2021 at 12:26 p.m. in COLUMBUS,
OH 43215. The scanned image of the recipient information is provided below.

eT

Me

Signature of Recipient :

_— ————

Address of Recipient : Oooo

ie

Thank you for selecting the Postal Service for your mailing needs. If you require additional assistance,
please contact your local post office or Postal Service representative.

Sincerely,
United States Postal Service

The customer reference number shown below is not validated or endorsed by the United States Postal
Service. It is solely for customer use.

Diss RARE RETETER GE! NGHIBARA TION S5RSECECR PMO 95 422 1-1-20 05:08
Sent To: 50 WEST BROAD STREET COLUMBUS, OH 43215
SUMMONS IN A CREA CHONY CODRT OP CBREMON PLEAS CURA Ex COUNTY USHER! PENTER

$$ CLEVELAND, OHIO 44113
CASE NO. SUMMONS NO,
CV21942548 D3 CM 43347013 Rule 4 (B) Chio

Rules of Civil

 

 

 

 

 

Procedure
ANTHONY BERRY, ET AL PLAINTIFF
e SUMMONS
LOWES HOME CENTERS, LLC, ET AL DEFENDANT
SERVICE EXPERTS HEATING AND AIR You have been named defendant in a sums
CONDITIONING LLC complaint (copy attached hereto) filed in Cuyahoga
2140 LAKE PARK BCULEVARD County Court of Common Pleas, Cuyahoga County
RICHARDSON TX 75080 Justice Center, Cleveland, Ohio 44113, by the
plaintiff named herein.
—— You are hereby summoned and required to answer
the complaint within 28 days after service of this
Said answer is required to be served on: summons upon you, exclusive of the day of service.
mS Said answer is required to be served on Plaintiff's
Plantiff's Attorney Attorney (Address denoted by arrow at left.)
MATT RAMBO Your answer must also be filed with the court
6690 BETA DRIVE, STE 320 within 3 days after service of said answer on

plaintiff's attorney.
MAYFIELD VILLAGE, OH 44143-0000
If you fail to do so, judgment by default will be
rendered against you for the relief demanded in the
complaint.

 

Case has been assigned to Judge:

NANCY MARGARET RUSSO
Do not contact judge. Judge's name is given for
attorney's reference only.

 

NAILAH K. BYRD
Clerk of the Court of Common Pleas

DATE SENT ;
Jan 5, 2021 By
SS Deputy

COMPLAINT FILED 01/05/2021

 

 

CMSNI130
SUMMONS IN A CPARSACHONY-POURT OP CORMON PLEA CuPRO EL cOURTT I USACE PENT

 

 

 

CASE NO. SUMMONS NO.
CV21942548 D4 CM 43347014
ANTHONY BERRY, ET AL PLAINTIFF

vs

LOWES HOME CENTERS, LLC, ET AL

 

SERVICE EXPERTS HEATING & AIR
CONDITIONING

25975 EMERY ROAD, SUITE E
WARRENSVILLE HEIGHTS OH 44128

 

 

Said answer is required to be served on:

Plontiff's Attorney

 

MATT RAMBO
6690 BETA DRIVE, STE 320

MAYFIELD VILLAGE, OH 44143-0000

 

Case has heen assigned to Judge:

 

NANCY MARGARET RUSSO
Do not contact judge. Judge's name is given for
attorney's reference only.

 

 

DEFENDANT

NAILAH K. BYRD
Clerk of the Court of Common Pleas

fos os Sg

Dey hd ees

CLEVELAND, OHIO 44113
Rule 4 (B) Ohio

Rules of Civil
Procedure

SUMMONS

You have been named defendant in a sums
complaint (copy attached hereto) filed in Cuyahoga
County Court of Common Pleas, Cuyahoga County
Justice Center, Cleveland, Ohio 44113, by the
plaintiff named herein.

You are hereby summoned and required to answer
the complaint within 28 days after service of this
summons upon you, exclusive of the day of service.

Said answer is required to be served on Plaintiff's
Attorney (Address denoted by arrow at left.)

Your answer must also be filed with the court
within 3 days after service of said answer on
plaintiff's attorney.

If you fail to do so, judgment by default will be
rendered against you for the relief demanded in the
complaint.

 

 

DATE SENT
Jan 5, 2021 By

COMPLAINT FILED 01/05/2021

CMSN130

Deputy
Case: 1:21-cv-00277-SO Doc #: 1-1 Filed: 02/02/21 18 of 35. PagelD #: 22

 

UNITED STATES |
Ba POSTAL SERVICE. —

Date Produced: 01/25/2021

CERTIFIED MAIL SOLUTIONS INC.:

The following is the delivery information for Certified Mail™/RRE item number 9314 8001 1300 3543
9056 29. Our records indicate that this item was delivered on 01/21/2021 at 10:42 a.m. in CLEVELAND,
OH 44128. The scanned image of the recipient infgrmatio 4 S below.

Signature of Recipient :

Conia- vy

Address of Recipient : SoG Ze
kb ey 4

Thank you for selecting the Postal Service for your mailing needs. If you require additional assistance,
please contact your local post office or Postal Service representative.

Sincerely,
United States Postal Service

The customer reference number shown below is not validated or endorsed by the United States Postal
Service. It is solely for customer use.

CHES RAPRSS REIHAP HE NERMHSR: EXPERTS SEATING SME ORNDITIONING / 2021-1-27 05:04

Sent To: 25975 EMERY ROAD, SUITE E WARRENSVILLE HEIGHTS, OH 44128
SUMMONS IN A CEPASACHONY- CORT OP COREMON PLEAS CuPA6 Ed COURTPI USACE CENTER

 

 

 

 

DATE SENT
Jan 5, 2021 By.

CMSN130

 

 

 

 

CLEVELAND, OHIO 44113
CASE NO. SUMMONS NO.
CV21942548 D4 CM 43347014 Rule 4 (B) Ohio
Rules of Civil
Procedure
ANTHONY BERRY, ET AL | PLAINTIFF
vs SUMMONS
LOWES HOME CENTERS, LLC, ET AL DEFENDANT
SERVICE EXPERTS HEATING & AIR You have been named defendant in a sums
CONDITIONING complaint (copy attached hereto) filed in Cuyahoga
25975 EMERY ROAD, SUITE E County Court of Common Pleas, Cuyahoga County
WARRENSVILLE HEIGHTS OH 44128

Said answer is required to be served on:

ee

Plontiff's Attorney

MATT RAMBO
6690 BETA DRIVE,

 

STE 320

MAYFIELD VILLAGE, OH 44143-0000

 

Case has heen assigned to Judge:

Justice Center, Cleveland, Ohio 44113, by the
plaintiff named herein.

You are hereby summoned and required to answer
the complaint within 28 days after service of this
summons upon you, exclusive of the day of service.

Said answer is required to be served on Plaintiff's
Aitorney (Address denoted by arrow at left.)

Your answer must also be filed with the court
within 3 days after service of said answer on
plaintiff's attorney.

If you fail to do so, judgment by default will be
rendered against you for the relief demanded in the
complaint.

 

NANCY MARGARET RUSSO
Do not contact judge. Judge's name is given for
attorney's reference only.

 

NAILAH K. BYRD
Clerk of the Court of Common Pleas

 

 

COMPLAINT FILED 01/05/2021

Deputy
Case: 1:21-cv-00277-SO Doc #: 1-1 Filed: 02/02/21 20 of 35. PagelD #: 24

 

=y¥ UNITED STATES
Ba POSTAL SERVICE.

Date Produced: 01/25/2021

CERTIFIED MAIL SOLUTIONS INC.:

The following is the delivery information for Certified Mail™/RRE item number 9314 8001 1300 3543
9056 29. Our records indicate that this item was delivered on 01/21/2021 at 10:42 a.m. in CLEVELAND,

OH 44128. The scanned image of the recipient inf ee 4 S below.

Signature of Recipient :

Cy id- vy

Address of Recipient : 2S Ze
bee er 7

Thank you for selecting the Postal Service for your mailing needs. If you require additional assistance,
please contact your local post office or Postal Service representative.

Sincerely,
United States Postal Service

The customer reference number shown below is not validated or endorsed by the United States Postal
Service. It is solely for customer use.

CUPSRAPRAE RETAAAYE! RERHGE EXPERT REEA TING FMB SANDITIONING / 2021-1-27 05:04
Sent To: 25975 EMERY ROAD, SUITE E WARRENSVILLE HEIGHTS, OH 44128
Case: 1:21-cv-00277-SO Doc #: 1-1 Filed: 02/02/21 21 of 35. PagelD #: 25

 

NAILAH K. BYRD

CUYAHOGA COUNTY CLERK OF COURTS
1200 Ontario Street
Cleveland, Ohio 44113

Court of Common Pleas

REQUEST FOR SERVICE
January 22, 2021 10:15

By: MATT RAMBO 0079092

Confirmation Nbr. 2162926

ANTHONY BERRY, ET AL CV 21 942548

VS.

Judge: NANCY MARGARET RUSSO
LOWES HOME CENTERS, LLC, ET AL

Pages Filed: 1

Electronically Filed 01/22/2021 10:15 / SERVICE / CV 21 942548 / Confirmation Nbr. 2162926 / CLRCS
Case: 1:21-cv-00277-SO Doc #: 1-1 Filed: 02/02/21 22 of 35. PagelD #: 26

 

 

 

¥,
nt
a
: Common Pleas Court of Cuyahoga County, Ohio
“a Nailah K. Byrd, Clerk of Courts
INSTRUCTIONS FOR SERVICE
Anthony Berrry, et al. Case Number CV-21-942548
Plaintiff(s)
Judge: Nancy Margaret Ruaso
Vs.
Lowes Home Centers, LLC, et al. Date: 91/22/2021

Defendants(s)

Method of Service Requested:

Certified Mail servicelY| Ordinary Mail Service [ Federal Express Service [|
Personal Service by the Sheriff of County ___

Residence Service by the Sheriff of County ____

Personal Service By Process Server ____

Residence Service by Process Server ___

Civ.R. 4.7 Waiver Requested

Name(s) and Address(es) of Parties to Serve:

 

Service Experts Heating & Air Conditioning LLC
c/o Corporation Service Company

50 West Broad Street, Suite 1330

Columbus, Ohio 43215

Additional Instructions:
Please serve the above named defendant at the address provided via Certified Mail.

 

 

Matthew Rambo 0079092

Filing Party Name: Supreme Court !D if applicable:

Phone Number: 440-421-9181

For Use by Sheriff or Process Server Only

EUR RCERY PACU 68 ASPSOOR Yh 15 cemwice toy 4.949648 | Confirmation Nbr. 2162926 / CLRCS

Address for Service if Different from address included above:
Case: 1:21-cv-00277-SO Doc #: 1-1 Filed: 02/02/21 23 of 35. PagelD #: 27

 

NAILAH K. BYRD

CUYAHOGA COUNTY CLERK OF COURTS
1200 Ontario Street
Cleveland, Ohio 44113

Court of Common Pleas

REQUEST FOR SERVICE
January 22, 2021 10:15

By; MATT RAMBO 0079092

Confirmation Nbr. 2162926

ANTHONY BERRY, ET AL CV 21 942548

vs.
Judge: NANCY MARGARET RUSSO
LOWES HOME CENTERS, LLC, ET AL

Pages Filed: 11

Electronically Filed 01/22/2021 10:15 / SERVICE / CV 21 942548 / Confirmation Nbr. 2162926 / CLRCS
Case: 1:21-cv-00277-SO Doc #: 1-1 Filed: 02/02/21 24 of 35. PagelD #: 28

IN THE COURT OF COMMON PLEAS
CUYAHOGA COUNTY, OHIO

ANTHONY AND BARBARA BERRY CASE NO.
1001 Selwyn Road
Cleveland Heights, Ohio 44112
JUDGE
Plaintiff,
Vv. COMPLAINT

LOWE’S HOME CENTERS, LLC
1000 Lowe’s Boulevard
Mooresville, North Carolina 28117

(WITH JURY DEMAND ENDORSED
HEREON)

Also Serve Statutory Agent:
Corporation Service Company
50 West Broad Street, Suite 1330
Columbus, Ohio 43215

and

SERVICE EXPERTS HEATING AND AIR
CONDITIONING LLC

2140 Lake Park Boulevard

Richardson, Texas 75080

Also Serve:

Service Experts Heating & Air Conditioning
25975 Emery Road, Suite E

Warrensville, Heights, Ohio 44128

Nee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee Se eS SS”

l. Plaintiffs Anthony and Barbara Berry (“Plaintiffs”) bring this action for
violations of Ohio’s Home Solicitation Sales Act (the “HSSA”) and Consumer Sales Practices
Act (“CSPA”) against Service Experts Heating & Air Conditioning LLC (“Service Experts’)
and Lowe’s Home Centers, LLC (“Lowe’s”’) and for fraud in the inducement against Service
Experts arising out of an alleged ten-year lease agreement for a home furnace (the

“Agrecment”),

Electronically Filed 01/22/2021 10:15 /SERVICE / CV 21 942548 / Confirmation Nbr. 2162926 / CLRCS
Case: 1:21-cv-00277-SO Doc #: 1-1 Filed: 02/02/21 25 of 35. PagelD #: 29

PARTIES, JURISDICTION AND VENUE

2. Plaintiffs Anthony and Barbara Berry are married individuals in their seventies
residing at 1001 Selwyn Road, Cleveland Heights, Ohio in Cuyahoga County.

3. Lowe’s Home Centers, LLC is a foreign corporation headquartered in
Mooresville, North Carolina that operates home improvement retail stores around the country,
including in Cuyahoga County, Ohio.

4, Service Experts Heating & Air Conditioning LLC is a foreign corporation
headquartered in Richardson, Texas that operates HVAC installation and repair shops around
the country, including in Cuyahoga County, Ohio.

5. Jurisdiction and venue are proper in this court because Plaintiffs reside in
Cuyahoga County, Ohio and both Lowe’s and Service Experts conducted the activity that
gives rise to Plaintiffs’ claims for relief in Cuyahoga County, Ohio.

STATEMENT OF FACTS

6, In late December 2019, Plaintiffs began to have issues with the furnace in their
home at 1001 Selwyn Road, Cleveland Heights, Ohio.

7. On or about December 28, 2019, Plaintiffs visited the Lowe’s Home
Improvement store located at 24500 Miles Road, Bedford Heights, Ohio to inquire about
repair services for their furnace. Plaintiffs had prior dealings with the service department at
this particular Lowe’s store, Plaintiffs and the employees of the Lowe’s arranged for a
technician to report to Plaintiffs home to inspect their furnace and advise them as to needed

repairs. Plaintiffs were not advised as 1o who would be visiting their home.

Electronically Filed 01/22/2021 10:15 / SERVICE / CV 21 942548 / Confirmation Nbr. 2162926 / CLRCS
2
Case: 1:21-cv-00277-SO Doc #: 1-1 Filed: 02/02/21 26 of 35. PagelD #: 30

8. On January 3, 2020, an employee from Service Experts reported to Plaintiffs’
home and inspected the furnace. The Service Experts employee informed Plaintiffs that they
needed a new blower motor for their furnace and that to repair and install the new motor
would cost approximately $900.

9. Plaintiff Anthony Berry responded to the Service Experts employee that he
“might as well buy a new one” if the repair was going to be that expensive. The employee
informed Plaintiffs that Service Experts would be happy to sell them a new furnace and
presented them with three different models to review: “low, medium, and high” priced
options.

10. After reviewing their options, Plaintiffs decided to purchase the “medium”
priced Lennox model SL280UH090V36B furnace. The Service Experts employee then
retired to his Service Experts vehicle to prepare the purchase contract and arrange for
installation of the furnace. Plaintiffs were ultimately presented with an Agreement wherein
the purchase price of the furnace they chose was listed as $6,784. Plaintiffs thought this price
was high but were in a difficult position and needed a furnace, so they agreed to the
installation. A copy of the Agreement is attached hereto as Exhibit A.

11. Service Experts completely the installation of the furnace on January 6, 2020.
See Certificate of Installation attached hereto as Exhibit B.

12. After approximately forty-five (45) days, Plaintiffs had not received a bill or
invoice for the furnace. Plaintiff Anthony Berry again visited the Miles Road Lowe’s store to
inquire about paying for the furnace. A Lowe’s employee said that it would take a little

longer to arrive.

Electronically Filed 01/22/2021 10:15 / SERVICE / CV 21 942548 / Confirmation Nbr. 2162926 / CLRCS
3
Case: 1:21-cv-00277-SO Doc #: 1-1 Filed: 02/02/21 27 of 35. PagelD #: 31

13, When a bill did arrive from Service Experts, Plaintiffs noticed that it was for
only $110.50 and were confused as to why the amount was so low. They had expected to be
billed for the entire price of the furnace. Upon closer review of the Agreement, Plaintiffs
discovered that they had not actually purchased the furnace but had instead been tricked into
leasing the furnace for ten years at $110.50 per month. The total price Plaintiffs would pay
for the furnace was $13,260.

14, Plaintiffs were shocked and outraged. The lease option, what Service Experts
describes as the “Advantage Program,” was never explained to Plaintiffs. Plaintiffs expressly
wanted to purchase the furnace, not lease, and would not have agreed to such a ridiculous and
costly arrangement.

CLAIM ONE
Violations of the Ohio Home Solicitation Sales Act and Ohio Consumer Sales Practices

Act by Service Experts

15. Plaintiff restates and reasserts all of the allegations contained in Paragraphs 1-
14 above as if fully rewritten herein.

16, Plaintiffs are “buyers” as defined by R.C. 1345.21(D),

17. Service Experts is a “seller” as defined by R.C. 1345.21(C).

18. Pursuant to R.C. 1345,21(B) “sale” includes a lease for the purposes of R.C.
1345.21 — 1345.28. The transaction that resulted in Plaintiffs signing an Agreement
pertaining the furnace is a “home solicitation sale” as defined by R.C. 1345,21(A).

19. Pursuant to R.C. 1345.23(B)(1) the Agreement presented to Plaintiffs by
Service Experts is required to contain the following statement, in bold-face type and in

immediate proximity lo Plaintiffs’ signature: “You, the buyer, may cancel this transaction al

Electronically Filed 01/22/2021 10:15 / SERVICE / CV 21 942548 / Confirmation Nbr. 2162926 / CLRCS
4
Case: 1:21-cv-00277-SO Doc #: 1-1 Filed: 02/02/21 28 of 35. PagelD #: 32

any time prior to midnight of the third busincss day after the dates of this transaction, sce the
attached notice of cancellation for an explanation of this right.”

20. The Agreement presented to Plaintiffs, as shown in Exhibit A does not contain
the statement required by R.C. 1345.23(B)(1).

21. Pursuant to R.C. 1345.21(B)(2) a form captioned “notice of cancellation” is
required to be “‘attached to the contract signed by the buyer and be easily detachable” and
contain information and statements regarding cancellation of the contract.

22. The Agreement presented to Plaintiffs did not contain a “notice of
cancellation” as required by R.C, 1345.21(B)(2).

23, Pursuant to R.C. 1345.21(D)(1), no seller shall “fail to inform each buyer
orally, at the time of signing the contract for the goods or service, of the buyer’s right to
cancel.”

24. — Service Experts failed to inform Plaintiffs orally of their right to cancel,

25. Pursuant to R.C. 1345.28 “failure to comply with sections 1345.21 to 1345.27
of the Revised Code constitutes a deceptive act or practice in connection with a consumer
transaction in violation of section 1345.02 of the Revised Code.”

26. Service Experts has failed to comply with R.C. 1345,.21(B)(1) and (B)(2).

27 Service Experts failure to comply with R.C. 1345(B)(1) and (B)(2) constitutes
a deceptive act or practice pursuant to R.C. 1345.02,

28. Pursuant to R.C. 1345.03, Service Experts’ failure to comply with R.C,

1345(B)(1) and (B)(2) constitute an unconscionable act.

Electronically Filed 01/22/2021 10:15 / SERVICE / CV 21 942548 / Confirmation Nbr. 2162926 / CLRCS
3
Case: 1:21-cv-00277-SO Doc #: 1-1 Filed: 02/02/21 29 of 35. PagelD #: 33

29. Pursuant to R.C. 1345.09, Plaintiffs arc entitled to rescind the Agreement,
economic damages and noneconomic damages, and an award of reasonable attorney’s fees
against Service Experts.

CLAIM TWO
Fraud in the Inducement by Service Experts

30. Plaintiff restates and reasserts all of the allegations contained in Paragraphs 1-
29 above as if fully rewritten herein.

31, Plaintiffs were induced by Service Experts to enter into the Agreement
regarding the furnace through fraud and/or misrepresentation.

32, Service Experts misrepresented the terms and context of the Agreement.

33, Service Experts misrepresentations regarding the Agreement were material,
specifically that Plaintiffs were entering into a contract to purchase a furnace, when in fact it
is a contract to lease a furnace.

34, Plaintiffs relied upon the material misrepresentations made by Service Experts
to their detriment. Specifically, the Plaintiffs were induced to enter into a contract wherein
they would ultimately pay nearly double the original price for an already overpriced furnace
that they would not even own at the end of the term of the lease,

35. Plaintiffs are entitled to damages, including punitive damages and attorney’s
fees as a result of Service Experts’ fraudulent inducement to enter into the Agreement.

CLAIM THREE
Violations of the Ohio Home Solicitation Sales Act and Ohio Consumer Sales Practices
Act by Lowe’s
36. Plaintiffs restate and reassert all the allegations contained in Paragraphs 1-35
above as if fully rewritten herein.

37. Plaintiffs are ““consumers” as defined by R.C. 1345.01.

Electronically Filed 01/22/2021 10:15 / SERVICE / CV 21 942548 / Confirmation Nbr. 2162926 / CLRCS

6
Case: 1:21-cv-00277-SO Doc #: 1-1 Filed: 02/02/21 30 of 35. PagelD #: 34

38,  Lowe’s is a “supplicr” as defined by R.C. 1345.01.

39. Plaintiffs entered into the Agreement with Service Experts as a result of
Lowe’s referring Plaintiffs’ business to Service Experts. For all intents and purposes,
Plaintiffs were dealing with both Lowe’s and Service Experts.

40. Service Experts committed violations of the Ohio Home Solicitation Sales Act
and the Ohio Consumer Sales Practices Act as set forth above.

41, Lowe’s is liable for violations of the Ohio Consumer Sales Practices Act due to
its relationship with Service Experts and Service Experts actions in relation to Plaintiffs.

42. Pursuant to R.C. 1345.09, Plaintiffs are entitled to economic damages and
noneconomic damages and an award of reasonable attorney’s fees against Lowe’s.

CLAIM FOUR
Negligence by Lowe’s

43, Plaintiffs restate and reassert all the allegation in Paragraphs 1-42 above as
fully rewritten herein.

44. _—_ Lowe’s owed a duty to Plaintiffs to ensure that the contractors it sent to their
home had skill and knowledge to properly service their furnace and not violate Ohio’s Home
Solicitation Sales Act and Consumer Sales Practices Act.

45.  Lowe’s breached the duty owed to Plaintiffs by negligently providing a
contractor it knew or should have know employed practices that violated Ohio’s Home
Solicitation Sales Act and Consumer Sales Practices Act.

46. — Asaresult of Lowe’s breach of the duty owed to Plaintiffs, Plaintiffs were
damaged,

WHEREFORE, Plaintiff prays for rclicf as follows:

Electronically Filed 01/22/2021 10:15 / SERVICE / CV 21 942548 / Confirmation Nbr. 2162926 / CLRCS
7
Case: 1:21-cv-00277-SO Doc #: 1-1 Filed: 02/02/21 31 of 35. PagelD #: 35

A. With respect to Claim One, rescission of the Agrecment and a judgment against
Service Experts in excess of $25,000, plus reasonable attorney’s fees.
B. With respect to Claim Two, a judgment against Service Experts in excess of $25,000,
plus reasonable attorney’s fees.
C. With respect to Claim Three, a judgment against Lowe’s in excess of $25,000 plus
reasonable attorney’s fees.
D. With respect to Claim Four, a judgment against Lowes’s in excess of $25,000,
E. Any such other relief that the Court deems just and proper, including the costs of this
action.
Respectfully submitted,
/s/ Matthew C. Rambo
Matthew C. Rambo (0079092)
matthew@freeburglaw.com
David A. Freeburg (0071054)
david@freeburglaw.com
Freeburg & Freeburg LLC
6690 Beta Drive, Suite 320
Mayfield Village, Ohio 44143

Telephone: (440)421-9181
Counsel for Plaintiffs

JURY DEMAND

Plaintiffs hereby request a trial by jury as to all claims presented.

/s/ Matthew C. Rambo
Matthew C. Rambo (0079092)

Electronically Filed 01/22/2021 10:15 / SERVICE / CV 21 942548 / Confirmation Nbr. 2162926 / CLRCS
8
Case: 1:21-cv-00277-SO Doc #: 1-1 Filed: 02/02/21 32 of 35. PagelD #: 36

440.232.2600 ServiceExpertsCleveland.com

; ; 26975 Emery Road, Suite E
Tollfree 855-816-8616 Warrensville Heights, OH 44128

Service Experts

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HEATING, AIR CONDITIONING &
L PLUMBING ADVANTAGE PROGRAM RGREEMENT CE ee seieacoble
( Sales Representative: _ _ Sales Rep. Telephane Number: Credit Approval Number: \
a ee i ee ee, Se
Equipment Type: Gi Heating O Air Conditianing O Other (specify) Customer Biting Email Address: © Opt Out of Ebit
eel wi
Lessee and Home Owner | Mr. Mrs. Ms. First Nama: Middle Name: Last Name or Corporate Name:
= yay woe (eo)
Spouse or Co-Home Owner| ": Mrs. Ms. First Name: Middle Name: Last Name dr Corporate Name:
Instaflation Address: Number, Street Name, Unit Number City: State: Zip Code: Tel/Fax Number:
rah my : ork yee 28 ~ared : “pot t
bay 7 Lo , : nn So EOE et
Mailing Address: (f different than installation address) Number, Street Name, Unit Number | City: State: Zip Code: Tel/Fax Number:
Equipment Replace: Total Installed Cast (excl. taxes):
“OGas OQoil Q Electic OWNA fe
Preferred delivery and installaton date (Delivery and installation on specified date if possible):
Equipment Quantity Manufacturer Model Number bine a i
. (excl, taxes)
1, 2 4 ; < 1. 3 Wore '
2.
3.,
r
5
or =
_ FEDERAL CONSUMER LEASING ACT DISCLOSURES
f- , Lessor: SERVICE EXPERTS »
Lessee and Home Owner(s): i 2 - + | Nee, Lessee and Home Gwner(s) Mailing Address: I. eonl on, \ 4
EostomenemalAcdrece ey vam Installation Address: Seta pk ae OTe
Telephone Numbers | fi pet “aw
A, Description of Leased od lemish
, Loetey SLI Ves: cae ‘ Bia Eoin fe
B. Amount Due at Lease Signing or C. Monthly Lease Payments: D. Gther Charges: { E. Total of Payments:
Dellvery: “ (locluding tax on lease payments} aoe (not part of your monthly | (The amount you will have pald by the
Total $ W/A Your'Flest Monthly Lease Payment of: $_\i. "is due payment) end of the lease term): $_)_ 03
date set forth on the Invoice (customer will recelve notice of the Total: $0.00
exact due date at leat 1 5 aay In advance of the due date), followed by:
11 payments of $ :
12 payments of $s my
12 payments of $. ee
12 payments of$ ss
12 payments $a ai
12 payments of $s
‘Le 12 payments of $ ha =e
Exhib it A 12 payments of $ "
12 payments of $s
12 payments of $_ gs
is due on the date set forth on the Invoice (customer will receive notice oo:
of the exact due date at least 15 days in advance of the due date). rr *
'_: |The total amount of monthly payments Is$ i. 3 JO
F Purchase Option at End of Lease Term: You do not have an option to purchase the leased 6. Other important Terms: See your Lease for addltional Information on early
property at the end of the lease term. termination, purchase options and malntenance responsibilities, warranties, laté and
___& . : default charges, Insurance, and any security interest. .
Official Fees and Taxes: The total amount you will pay for officlal fees, and taxes over the Terms of this Agreement, whether Included with your monthly payments of assessed
perenne $. Note that the actual total of fees and taxes may be higher or lower dapending on the tax rates In effect at the time a fee or tax is assessed.

 

aH

 

Exhibit A State-Specific Addendum: Ohio
1. NOTICE RELATING TO HOME IMPROVEMENT CONTRACTS: Because you are leasing the Equipment set forth in this Agreement, it should not be
considered a home improvement contract under Ohio law. To the extent that it might nevertheless be so considered, we are providing you with certain informa-
tion required in connection with such contracts. By providing these notices, Service Experts does not admit that it is moa to provide them or that this is a
home improvement contract under Ohio law. =
1.1 CONTRACTOR INFORMATION: Name of Authorized Technician; pe Lee

Address: _.. .” ¢¥" we

Electronically Filed or 2/2 icy . Hee m ili o ant
hone: _- -. ve Sr eengs umber:

4.2 RIGHT TO AN ESTIMATE: Ohio regulations provide, among other things, that prior to the commencement af a “repair or service,” contractors must
disclose in writing that consumers have a right to.an estimate of the expected costs, in writing or orally, and that the consumer may choose to receive “no
estimate.” The financial terms of this Agreement are disclosed on the first page, in writing, and Service Experts makes no oral estimates nor does Service
Exp ris oerm{ consumers to waive the disclosures made in this Agreement.

     

 

   

 
Case: 1:21-cv-00277-SO Doc #: 1-1 Filed: 02/02/21 33 of 35. PagelD #: 37

wees

   

SUIS! OF Cos
i Connector wan

 

 

 

 

Seer

  

 

 

ie dere:

ie wit Bar

ry
aie we

es
Ses

  

I LEN Jhb Seu E ‘i
) y+ x if AIS ATICN Me
the of Senjce Experts of fs
» a SNe reir 2 to less than 3 yr. old 96% 40 to less than 11 yr. old* 51%
x tS we s 3 to less than 4 yr. old 92% 44 to less than 12 yr old? 53%
f ie aren 4 to less than 5 yr. old 89% 42tolessthan 13 yr old” 43¥0 -
anes
Sor fae Bement. yo
f Seminal
Be
6, Sale Home: ee states
ee ta geet gd

= a

ae oS Cai ie ei mcebci akg
fot or ia oe anis: en et,

    

bey ee

nen te

 

 

 

SERVICE EXPERTS ADVANTAGE PROGRAM AGREEMENT - Early Termination Fee Schedule+
Ags of Equipment Eariyj] rmination|ge! + Age of Equipment Early 7 Terminatlon.Fee

| Toted Instalted coat)
Oto less than 1 yr old 100% 8 to less than 9 yr. old 14%
1 to less than 2 yr old 98% Stoless than 10 yr. old 68%

   

     

 

5 to less than 6 yr old 86% 13 to less than 14 yr old" 31%
6 lo less than 7 yr ofd a3% 14 to less than 18 Me i 18%

    

7 @ less than 8 yr. old 79% 15 years old and onward’ 5%
* this ts applicable in Extansion Manths only

+ The Early Termination =ee far the Equipment is beset on ihe percoaings of inaf “Tatal Installed Cast”
of the Equipment All applicable taxes will be added to the stated Earty rachel

Si gree e ies aennre

 

 

2s FE Te 8, oy ahs ly onary ema ieee i og

    

yn re rept a sy erent dc

eta Wake Seni omeN aria tebe hae eae

Electronically Filed 01/22/2021 10:15 / SERVICE / CV 21 942548 / Confirmation Nbr. 2162926 / CLRCS
Case: 1:21-cv-00277-SO Doc #: 1-1 Filed: 02/02/21 34 of 35. PagelD #: 38

 

Service Experts ;

HEATING, AIR CONDITIONING &
l PLUMBING

CERTIFICATE OF INSTALLATION

of Equipment documentation provided to customer a Exptained PLUS™ Maintenance Agreement

@ Service stickers placed on all equipment Q-" Explained comfort system controls and operation

As the installer of your home comfort system, | take great pride in my workmanship and have
done my very best to ensure that you will enjoy many years of trouble-free operation. This certificate
is your guarantee that the work has been completed in accordance with the agreement terms.

Finally, | would like to thank you for the privilege of installing your equipment, and | assure you
that even though the job is complete, we look forward to serving you in the future.

= ary - we, y} fre iy
Installer Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ACTION ITEMS/COMMENTS — Zneee te ees Los ee eo fume, fap

Date of Sale Lt fi 1 ify Loy ty Date of Delivery 1 _| fy | if a

Dealer Number © CASH O VISA O MC © AMEX
(513,4,8,1;2, popeoy pf f jf yoy yioi oO DIsC O Sh O Check#

Print Name Exp, L_t__ / Lt oj } J

Acct id i tb tb tt Auth Code | Exhibit B

 

 

Credit Plan Lt! | Balance Due$ LoLot oi | +L | TH A NK you!
E/ CV 21 942548 / Confirmation Nbr, 2162926 / CLRC "

lectronically Filed 01/22/2021 10:15 / SERVI
The work pe ormed has been completed to my sa Isfaction, Branch 162
y
a !

‘
is a t ae Ohio License #: 26672
CAs cee | Fai) NS ee JAS PAS © 2017 Service Experta LLC. Service Experts end tha Service

wai , eet ns a ! { Exparts Heating & Arr Corkloning logo and design are
Customer Signature } . “3 rt Date! registered or common few trademarks of Bervice Exports LLC,

‘é
SUMMONS IN A CPR CTTONY-CBURT BPCBMIMON PLEAS Cu PMB EL CaURTT I USAGE CENTER

CMSNI30

CASE NO. SUMMONS NO,

CV21942548 / D3 CM

ANTHONY BERRY, ET AL
vs

LOWES HOME CENTERS, LLC, ET AL

SERVICE EXPERTS HEATING AND AIR
CONDITIONING LLC

C/O CORPORATION SERVICE COMFANY
50 WEST BROAD STREET SUITE 1330
COLUMBUS OH 43215-0000

Said answer is required to be served on:

oe

Plontiff's Attorney

MATT RAMBO
6690 BETA DRIVE, STE 320

MAYFIELD VILLAGE, OH 44143-¢C000

Case has been assigned to Judge:

NANCY MARGARET RUSSO
Do not contact judge. Judge's name is given for
attorney's reference only.

DATE SENT
Jan 22, 2021 By

NAILAH K. BYRD
Clerk of the Court of Common Pleas

 

CLEVELAND, OHIO 44113
Rule 4 (B) Ohio

Rules of Civil
Procedure

SUMMONS

You have been named defendant in a sums
complaint (copy attached hereto) filed in Cuyahoga
County Court of Common Pleas, Cuyahoga County
Justice Center, Cleveland, Ohio 44113, by the
plaintiff named herein.

You are hereby summoned and required to answer
the complaint within 28 days after service of this
summons upon you, exclusive of the day of service.

Said answer is required to be served on Plaintiff's
Attorney (Address denoied by arrow at Jeft.)

Your answer must also be filed with the court
within 3 days after service of said answer on
plaintiff's attorney.

If you fail to do so, judgment by default will be
rendered against you for the relief demanded in the
complaint.

 

 

COMPLAINT FILED 01/05/2021
